Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 10,979,732), as evidenced by Huang (US PG Publication 2018/0077417), in view of Hong (US PG Publication 2012/0243614) and Lee (PCT/KR2015/011647). 

	Regarding Claim 1, Chen (US Patent 10,979,732) discloses a video decoding method (video decoder 30, Fig. 1, Fig. 3) comprising:
	obtaining, from a bitstream (encoded video bitstream, Fig. 3), prediction motion vector information (MVP index into the MV candidate list, Column 10 lines 50-63) indicating a prediction motion vector (motion vector predictor, Column 10 lines 50-63) of a current block (prediction unit, Column 10 lines 49) and difference motion vector information (MVD information, Column 10 lines 50-63) indicating a difference motion vector (MVD, Column 10 lines 50-63) of the current block (prediction unit, Column 10 lines 49);
	determining the prediction motion vector of the current block (identify the MV predictor, Column 10 lines 50-63) and the prediction motion vector information (by the MVP index to the MV candidate list, Column 10 lines 50-63) according to whether or not an adjacent block of the current block is decoded (used in the context of HEVC, Column 3 lines 40-46);
	determining a motion vector resolution (select a resolution for a motion vector, Column 14 lines 22-32; determine MVD precision, Column 15 lines 1-5) of the current block (encoded block, Column 14 lines 22-32);
	determining the difference motion vector (determine an MVD, Column 15 lines 1-5) of the current block according to the difference motion vector information (one or more syntax elements indicating the MVD, Column 15 lines 1-10);
	determining a motion vector of the current block (motion vector equal to, Column 17 lines 19-29) according to the prediction motion vector (MVP, Column 17 lines 19-29), the motion vector resolution (MVD precision), and the difference motion vector (MVD, Column 17 lines 19-29);
	and reconstructing the current block (reconstruct encoded block, Column 11 lines 45-50, Column 14 lines 22-32) according to the motion vector of the current block (block pointed to by motion vector, Column 11 lines 45-50).
Chen does not explicitly disclose, but Huang (US PG Publication 2018/0077417) provides evidence that Chen inherently includes
according to whether or not an adjacent block of the current block is decoded (In HEVC, the CTUs within the slice are processed according to a raster scan order [0003]; this means that, generally, adjacent blocks above and to the left of the current block are decoded).
Chen does not explicitly disclose, but Hong (US PG Publication 2012/0243614) teaches  wherein the adjacent block of the current block includes a right block of the current block (Fig. 5, some coding orders start at the right, and adjacent available blocks will include blocks on the right).
Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches determining a motion vector resolution (MV resolution associated with candidate MVP based on position of neighboring block [133]-[139], Fig. 4B) according to whether or not an adjacent block of the current block is decoded (candidate groups based on previously encoded or decoded neighboring block information [179]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the block coding order of Chen to based on a syntax in the bitstream because Hong teaches that additional flexibility in coding orders enables the encoder to select the coding order that results in the fewest coded bits to be selected [0058], improving coding efficiency. 
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 2, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1.
Chen does not explicitly disclose, but Hong (US PG Publication 2012/0243614) teaches further comprising:
	obtaining, from the bitstream (syntax, Fig. 4, in sequence parameter set, picture parameter set, slice parameter set, slice header, tile header, or other appropriate data structure, [0015]), encoding order information indicating an encoding order (bco_type, Fig. 4) of lower blocks (CU, Fig. 5 [0088]) of an upper block in which the current block is included (LCU, Fig. 5 [0088]);
	and decoding the lower blocks (parse CU [0088]) of the upper block in which the current block is included (LCU [0088]), according to the encoding order indicated by the encoding order information (parse according to coding order bco_type [0088]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the block coding order of Chen to based on a syntax in the bitstream because Hong teaches that additional flexibility in coding orders enables the encoder to select the coding order that results in the fewest coded bits to be selected [0058], improving coding efficiency. 

	Regarding Claim 4, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1, further comprising obtaining, from the bitstream, motion vector resolution information indicating the motion vector resolution of the current block (signal MV/MVD precision, Column 17 lines 3-18), wherein the determining of the motion vector resolution of the current block comprises determining the motion vector resolution of the current block (signal MV/MVD precision, Column 17 lines 3-18).
Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches determining the motion vector resolution (motion vector resolution [165]) according to whether or not the adjacent block of the current block is decoded (based on previously encoded or decoded neighboring block information [179]) and the motion vector resolution information (information indicating the predicted motion vector [95]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 7, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1, wherein the determining of the prediction motion vector of the current block comprises:
	determining prediction motion vector candidates of the current block (MV candidate list, Column 10 lines 50-63) according to whether or not the adjacent block of the current block is decoded (used in the context of HEVC, Column 3 lines 40-46);
	and determining the prediction motion vector of the current block (identify the MV predictor, Column 10 lines 50-63) from the prediction motion vector candidates (MV candidate list, Column 10 lines 50-63), according to the prediction motion vector information (by the MVP index to the MV candidate list, Column 10 lines 50-63).
Chen does not explicitly disclose, but Huang (US PG Publication 2018/0077417) provides evidence that Chen inherently includes
according to whether or not an adjacent block of the current block is decoded (In HEVC, the CTUs within the slice are processed according to a raster scan order [0003]; this means that, generally, adjacent blocks above and/or to the left of the current block are decoded).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the block coding order of Chen to based on a syntax in the bitstream because Hong teaches that additional flexibility in coding orders enables the encoder to select the coding order that results in the fewest coded bits to be selected [0058], improving coding efficiency. 

	Regarding Claim 9, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1, wherein the determining of the prediction motion vector of the current block (identify the MV predictor, Column 10 lines 50-63) comprises determining the prediction motion vector of the current block according to a size of the current block (CU/PU partition, split, Column 9 lines 4-44), whether or not the adjacent block of the current block is decoded (used in the context of HEVC, Column 3 lines 40-46), and the prediction motion vector information (by the MVP index to the MV candidate list, Column 10 lines 50-63), and the determining of the motion vector resolution of the current block (select a resolution for a motion vector, Column 14 lines 22-32; determine MVD precision, Column 15 lines 1-5) comprises determining the motion vector resolution of the current block according to the size of the current block (CU/PU partition, split, Column 9 lines 4-44).
	Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches determining of the motion vector resolution of the current block (MV resolution associated with candidate MVP based on position of neighboring block [133]-[139], Fig. 4B) according to whether or not the adjacent block of the current block is decoded (candidate groups based on previously encoded or decoded neighboring block information [179]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 10, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1, wherein the determining of the motion vector of the current block (motion vector equal to, Column 17 lines 19-29).
Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches comprises:
	5PRELIMINARY AMENDMENTAttorney Docket No.: Q242633ccorrecting the prediction motion vector and the difference motion vector according to the motion vector resolution (scale the pMV according to the minimum mv resolution [142]-[160]);
	and determining the motion vector of the current block (mvx and mvy [142]-[160]) based on the corrected prediction motion vector (<< or >> of pMVx pMVy [142]-[160]) and the corrected difference motion vector (<< or >> of MVDx MVDy [142]-[160]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 11, Chen (US Patent 10,979,732) discloses the video decoding method of claim 10.
Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches wherein the correcting of the prediction motion vector and the difference motion vector according to the motion vector resolution comprises:
	determining a scaling constant based on a difference between the motion vector resolution and a minimum resolution available for the current block (scaling constant k+n based on the ratio between the motion vector and the minimum motion vector resolution [142]-[160]);
	and correcting the prediction motion vector and the difference motion vector according to the scaling constant (<< or >> of pMV and MVD by k+n, [152]-[160]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 12, Chen (US Patent 10,979,732) discloses the video decoding method of claim 1.
Chen does not explicitly disclose, but Lee (PCT/KR2015/011647) teaches further comprising obtaining motion vector resolution determination method information indicating a method of determining the motion vector resolution (resolution candidate groups [179]) applied to blocks included in an upper data unit of the current block (slices [179]), wherein the determining of the prediction motion vector of the current block and the motion vector resolution of the current block comprises determining the motion vector resolution of the current block (motion vector resolution [178]) according to the method of determining the motion vector resolution indicated by the motion vector resolution determination method (motion vector resolution candidate group [179]).
It would have been obvious to one of ordinary skill in the art before the application was filed to associate each candidate motion vector predictor of Chen with a motion vector resolution because Lee teaches that doing so reduces the complexity of the apparatus by efficiently encoding or decoding an image by determining an optimal prediction motion vector and resolution ([6]) and doing so increases the probability of finding the optimal prediction block and reduces the rate-distortion cost, thereby improving encoding efficiency ([135]). 

	Regarding Claim 13, Chen (US Patent 10,979,732) discloses a video decoding apparatus comprising a processor (processor/software, Fig. 1, Column 7 lines 35-46). The remainder of Claim 13 is rejected on the grounds provided in Claim 1.

	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galpin; Franck et al.	US 10659785 B2 (other coding orders)
MATSUO et al.	EP 3410710 A4 (other coding orders)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADAN E HAGHANI/Examiner, Art Unit 2485